HATCHETT, Circuit Judge:
This case requires that we determine the scope of Bounds v. Smith, 430 U.S. 817, 97 S.Ct. 1491, 52 L.Ed.2d 72 (1977). Finding that the district court correctly applied Bounds, we affirm.
On March 5, 1982, law enforcement officials in Sarasota County, Florida, arrested Michael Dennis Straub for robbery of the First Federal Bank of Fort Myers, Florida. Following his arrest, criminal charges were filed against him, and he was incarcerated in the Sarasota County Jail where he remained until his transfer to the Florida State Prison system in September, 1982. Because Straub had used his automobile in the bank robbery, a felony, the state of Florida began civil forfeiture proceedings against the automobile.1
*1468In the criminal case, the state trial court found Straub indigent and appointed the public defender for Sarasota County to represent him on the criminal charges. As to the civil forfeiture matter, because Florida law prohibited representation by the public defender, he had no lawyer. During a hearing in the civil forfeiture case, Straub requested permission to use the county law library. For some unknown reason, the state trial court never ruled on Straub’s request to use the law library.
While incarcerated in the Sarasota County Jail, Straub continued his efforts to get access to legal materials in order to assist his lawyer in the criminal case and to prepare to defend himself and his automobile in the civil forfeiture case. Jail officials told Straub that he would have to obtain a court order to gain access to a law library. The record further indicates that Straub attempted to have written requests for access to a library filed with the court in order to obtain such a court order but for unknown reasons, these written requests never reached the court. Eventually, Straub entered a nolo contendere plea to the robbery charge which resulted in a judgment of guilty and a sentence of incarceration. The automobile was forfeited to the state of Florida.
PROCEEDINGS
Straub filed two cases in the district court pursuant to 42 U.S.C. § 1983, seeking damages, injunctive relief, and attorney’s fees.2 In both actions, Straub alleged that Sarasota County officials had denied him access to the courts in violation of his right to due process of law as provided by the fourteenth amendment to the Constitution of the United States.
The county officials contend that Straub had no constitutional right to access to a law library or legal materials in the criminal case because his appointed counsel provided him with meaningful access to the courts. As to the civil forfeiture case, the county officials contend that Straub was not denied access to the courts because he could have obtained a court order which would have provided him with the right to visit the county law library. The county officials also contend that Straub was not indigent; therefore, he could have hired a lawyer. Some effort was made in the district court to show that certain inmates simply should not be allowed to use libraries.
The district court held that the policy requiring inmates to obtain a court order to gain access to legal materials was unconstitutional because the procedure itself required litigation. The district court characterized the county’s procedure as “an unreasonable and unjustifiable catch-22 position of having to have access to the courts in order to obtain the legal materials necessary to show [an inmate] how to get access to the courts.” As to the county’s assertion that some detainees should not be allowed in a public library, the district court held that the burden should be on the county to obtain a court order preventing undesirable inmates from use of the library, rather than placing the burden on the inmates of seeking the court order. Rejecting all of the county officials’ contentions, after a trial, the district court entered judgment for Straub in the amount of $3,000 plus costs and attorney’s fees.
In this court, the county officials seek reversal of the district court’s order arguing that Straub was not indigent and even if indigent, the county officials have qualified immunity foreclosing an award of damages.
DISCUSSION
After a full hearing, the district court found, as did the state court, that during Straub’s detention in the Sarasota County Jail, he was indigent.3 We may not disturb this factual finding unless the record indi*1469cates that the district court was clearly erroneous. United States v. Koziy, 728 F.2d 1314 (11th Cir.), cert. denied, 469 U.S. 835, 105 S.Ct. 130, 83 L.Ed.2d 70 (1984). The district court was not clearly erroneous. Consequently, if Straub is indigent, and if a court order is required to seek a court order, then, obviously, Straub has been denied access to the courts. We could stop. We go on because the district court ruled that even if Straub were not indigent, he was still entitled to access to the courts through the use of a library or other legal materials furnished by the county.
The county officials rely on Wilson v. Zarhadnick, 534 F.2d 55, 57 (5th Cir. 1976), in which the Fifth Circuit asked: “If a state prison inmate is not an indigent, if he has adequate financial resources with which to employ counsel of his own choice, is the state under a constitutional obligation to furnish the inmate with legal research material?” The Fifth Circuit answered that question in the negative. That was in 1976. In 1977, the United States Supreme Court decided Bounds v. Smith, 430 U.S. 817, 97 S.Ct. 1491, 52 L.Ed.2d 72 (1977). Bounds held that the fundamental right of access to the courts requires that prison authorities assist inmates in the preparation and filing of meaningful legal papers by providing adequate libraries or adequate assistance from persons trained in the law. In this case, the county officials misinterpret Bounds as applying only to indigent inmates. A reading of Bounds is sufficient: “[0]ur decisions have consistently required States to shoulder affirmative obligations to assure all prisoners meaningful access to the courts.” Bounds, 430 U.S. at 824, 97 S.Ct. at 1496 (emphasis added); see also Hooks v. Wainwright, 775 F.2d 1433, 1435 (11th Cir.1985). This statement, alone, explicitly rejects the contentions urged by the county officials. For sure the access issue has often arisen in situations where the inmates were indigent. The indigent will continue to be the most affected. But, as this case indicates, policies regarding library access may seriously affect an inmate who is not indigent. The state cannot force a person with financial means, who would otherwise not hire a lawyer, to hire a lawyer because of incarceration, any more than the state can deny access to an indigent. We hasten to add that we are not holding that an inmate with the financial means to hire a lawyer must be furnished a lawyer at state expense. We do not now speak of representation, but access. The state may not bar access to the courts no matter what form it utilizes.
“Under Bounds, the government is obligated to provide prisoners ‘with adequate legal libraries or adequate assistance from persons trained in the law.’ ” Mann v. Smith, 796 F.2d 79, 83 (5th Cir.1986) (quoting Bounds, 430 U.S. at 828, 97 S.Ct. at 1498) (emphasis added). “The constitutional guarantee of due process of law has as a corollary the requirement that prisoners be afforded access to the courts in order to challenge unlawful convictions and to seek redress for violations of their constitutional rights____ Regulations and practices that unjustifiably obstruct the availability of professional representation or other aspects of the right of access to the courts are invalid.” Procunier v. Martinez, 416 U.S. 396, 419, 94 S.Ct. 1800, 1814, 40 L.Ed.2d 224 (1974). “Of what avail is it to the individual to arm him with a panoply of constitutional rights if, when he seeks to vindicate them, the courtroom can be hermetically sealed against him by a functionary who, by refusal or neglect impedes the filing of his papers?” Ryland v. Shapiro, 708 F.2d 967, 972 (5th Cir.1983) (quoting McCray v. Maryland, 456 F.2d 1, 6 (4th Cir.1972)). See also Harris v. Pate, 440 F.2d 315, 317 (7th Cir.1971) (prison authorities prohibited from interfering with right of access to courts).4 “[T]he State owes to *1470each individual that process which, in light of the values of a free society, can be characterized as due.” Boddie v. State of Connecticut, 401 U.S. 371, 380, 91 S.Ct. 780, 787, 28 L.Ed.2d 113 (1971).
Bounds imposes an affirmative obligation upon the states to insure that “all prisoners” receive meaningful access to the courts and establishes no exception for non-indigent inmates. “[T]he right to a meaningful opportunity to be heard ... must be protected against denial by particular laws [and policies] that operate to jeopardize it for particular individuals.” Boddie, 401 U.S. at 379-80, 91 S.Ct. at 786-87. In Cruz v. Hauck, 627 F.2d 710 (5th Cir.1980), the appellate court required the district court to determine whether all inmates at the jail had adequate access to the courts. See also, Hooten v. Jenne, III, 786 F.2d 692 (5th Cir.1986). Cruz held that all inmates must in fact have access to the courts as mandated by Bounds. 627 F.2d at 721. “All prisoners ... have court enforced access to legal research materials or assistance from persons trained in the law.” Hawthorne v. Wells, 761 F.2d 1514, 1516 (11th Cir.1985) (noting Bounds, 430 U.S. at 828, 97 S.Ct. at 1498).
We also note that the right to meaningful access to the courts, although routinely presented in constitutional and civil rights actions, is likewise applicable to the civil forfeiture action against Straub. Recently, the Fifth Circuit, in Jackson v. Procurer, 789 F.2d 307, 311 (5th Cir.1986), rejected the proposition that “a prisoner’s right of ‘adequate, effective, and meaningful’ access to the courts, as recognized by the Supreme Court in Bounds v. Smith, [footnote omitted] is limited to the presentation of constitutional, civil rights, and habeas corpus claims.” The court held that “[recognition of the constitutional right of access to the courts ... long precedes Bounds, and has from its inception been applied to civil as well as constitutional claims.” Jackson, 789 F.2d at 311.5
We agree with the district court’s ruling regarding immunity. The right in this case is well established.
Accordingly, the district court order is affirmed.
AFFIRMED.

. Straub was personally named as a defendant in the civil forfeiture proceedings.


. In the first case, the defendants were Sheriff Jim Hardcastle and the state of Florida. The state of Florida was dismissed. In the second case, the defendants are Sheriff Jim Hardcastle, Max Frimberger, Captain of Sarasota County Jail, and the chairperson of the Sarasota County Board of County Commissioners.


. The state trial court found Straub indigent in the criminal case.


. Moreover, Florida law recognizes the affirmative duty placed on the state to provide affirmative assistance to inmates in their efforts to acquire meaningful access to the courts:
All citizens in our state are also guaranteed access to our courts by article 1, section 21, Florida Constitution (1968). Although it is not necessary for us to provide affirmative assistance in order to ensure meaningful access to the courts to our citizens, as it is necessary for us to do for those incarcerated in our state prison system, Bounds v. Smith, 430 *1470U.S. 817, 97 S.Ct. 1491, 52 L.Ed.2d 72 (1977), we should not place any unnecessary restrictions upon that right.
The Florida Bar v. Brumbaugh,'355 So.2d 1186, 1192 (Fla.1978) (emphasis added).


. The court in Jackson recalled that
in Chambers v. Baltimore & Ohio Railroad Co., [footnote omitted] the Supreme Court recognized this right of access in the context of a diversity tort suit, founding the right on the privileges and immunities clause, and stating: The right to sue and defend in the courts is the alternative of force. In an organized society it is the right conservative of all other rights, and lies at the foundation of orderly government. It is one of the highest and most essential privileges of citizenship ... granted and protected by the federal constitution.’ [Footnote omitted.]
Jackson, 789 F.2d at 311 (quoting Chambers v. Baltimore & Ohio Railroad Co., 207 U.S. 142, 148, 28 S.Ct. 34, 35, 52 L.Ed. 143 (1907)).